DETAILED ACTION
Claim Status
Applicant’s amendment filed July 27, 2022 has been entered. Claim 1 is pending. Claim 1 is under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections - withdrawn
Objection to claim 1 is withdrawn in view of Applicant’s amendment to recite the full name of the first instance of abbreviations.

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments to claim 1.

Claim Rejections - 35 USC § 112 – new rejection necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by Applicant’s amendment to claim 1.
Applicant’s amendment as deleted the period at the end of the claim. Claims should be complete within themselves. Claim 1 is indefinite because it is unclear if the claim is closed or if there are additional limitations to be added.
Applicant should add a period at the end of the claim.

Claim Rejections - 35 USC § 101 – new rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The Office published the guidance document entitled 2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance), published December 16, 2014, and provided further guidance on May 2016, including guidance as to Life Sciences.
 
    PNG
    media_image1.png
    762
    679
    media_image1.png
    Greyscale

     Step 2A has recently been revised to include two prongs (Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019):
 
    PNG
    media_image2.png
    537
    544
    media_image2.png
    Greyscale


Analysis is as follows:
Step 1:  The claims are directed to a process, including setting a threshold for basal levels of QSOX1-L.
Step 2A - Prong 1: The claim is a method for setting a threshold for basal levels of QSOX1-L and calculates mean concentrations of QSOX1-L levels in urine, which is an abstract idea.
Step 2A - Prong 2:  The claims do not recite additional elements that integrate the judicial exception into a practical application because the claims only encompass performing enzyme-linked immunosorbent assays on bladder cancer and normal patient samples, generating dose dependent signals, obtaining a standard curve, calculating concentrations of QSOX1-L, and calculating a mean concentration to establish a reference range. There are no steps that integrate the judicial exception into a practical application because the claims simply amount to determining mean concentrations to establish a reference range of QSOX1-L.
Step 2B: the claims do not recite additional elements that amount to significantly more than the judicial exception. The claims do not include a particular machine or transformation that integrates or implements the judicial exception. Furthermore, performing ELISA to determine protein concentrations was well-known, conventional and routine in the art, and thus, it does not amount to significantly more. Accordingly, the steps do not add “significantly more” to the judicial exception, and therefore, the claims are not directed to patent subject eligible matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636